As filed with the Securities and Exchange Commission on December 22 , 2014 Registration No. 333-200063 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT No.2 TO Form S-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Rocky Mountain Chocolate Factory , Inc. (Exact name of registrant as specified in its charter) Delaware 47-1535633 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) 265 Turner Drive Durango, Colorado 81303 (970) 259-0554 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Bryan J. Merryman Chief Operating Officer/Chief Financial Officer Rocky Mountain Chocolate Factory , Inc. 265 Turner Drive Durango, Colorado 81303 (970) 259-0554 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copy to: Sonny Allison Perkins Coie LLP 1900 Sixteenth Street, Suite 1400 Denver, Colorado 80202 (303) 291-2300 Approximate date of commencement of proposed sale to the public : As soon as practicable after this Registration Statement becomes effective. If the securities being registered on this Form are being offered in connection with the formation of a holding company and there is compliance with General Instruction G, check the following box.☐ If this Form is filed to register additional securities for an offering pursuant to Rule462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.☐ If this Form is a post-effective amendment filed pursuant to Rule462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ☐ Acceleratedfiler ☐ Non-accelerated filer ☐ (Do not check if a smaller reporting company) Smallerreportingcompany ☒ If applicable, place an X in the box to designate the appropriate rule provision relied upon in conducting this transaction: Exchange Act Rule 13e-4(i) (Cross-Border Issuer Tender Offer)☐ Exchange Act Rule 14d-1(d) (Cross-Border Third-Party Tender Offer)☐ CALCULATION OF REGISTRATION FEE TitleofEachClassof SecuritiestobeRegistered Amount to be Registered Proposed Maximum Offering Price Per Unit Proposed Maximum Aggregate OfferingPrice Amount of
